 



Exhibit 10.2

EXECUTION COPY

PURCHASE AND SALE AGREEMENT

Dated as of December 28, 2004

among

USF REDDAWAY INC.,
as an Originator,

USF HOLLAND INC.,
as an Originator,

USF FINANCE COMPANY LLC,
as Buyer

and

USF CORPORATION,
as Servicer





--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page
SECTION 1. DEFINITIONS AND RELATED MATTERS
    1  
1.1 Defined Terms
    1  
1.2 Other Interpretive Matters
    3  
SECTION 2. AGREEMENT TO PURCHASE AND SELL
    3  
2.1 Purchase and Sale
    3  
2.2 Timing of Purchases
    3  
2.3 Purchase Price
    3  
2.4 No Recourse or Assumption of Obligations
    4  
2.5 Characterization
    5  
2.6 License
    5  
2.7 Additional Originators
    5  
SECTION 3. ADMINISTRATION AND COLLECTION
    5  
3.1 Parent to Service
    5  
3.2 Deemed Collections
    6  
3.3 Actions Evidencing Purchases
    6  
3.4 Application of Collections
    7  
SECTION 4. REPRESENTATIONS AND WARRANTIES
    7  
4.1 Mutual Representations and Warranties
    7  
4.2 Additional Representations by Originator
    8  
SECTION 5. GENERAL COVENANTS
    9  
5.1 Covenants
    9  
5.2 Corporate Separateness
    12  
SECTION 6. TERMINATION OF PURCHASES
    12  
6.1 Voluntary Termination
    12  
6.2 Automatic Termination
    12  
SECTION 7. INDEMNIFICATION
    12  
7.1 Originators’ Indemnity
    13  
7.2 Excluded Losses; Reimbursement of Legal Fees
    14  





--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page
SECTION 8. MISCELLANEOUS
    14  
8.1 Amendments, Waivers, etc
    14  
8.2 Assignment under Second Tier Agreement
    14  
8.3 Binding Effect; Assignment
    15  
8.4 Survival
    15  
8.5 Costs, Expenses and Taxes
    15  
8.6 Execution in Counterparts; Integration
    15  
8.7 Illinois
    16  
8.8 No Proceedings
    16  
8.9 Notices
    16  
8.10 Payments and Computations
    16  
8.11 Confidentiality
    16  
8.12 Headings; Counterparts
    17  
8.13 Cumulative Rights and Severability
    17  
8.14 Submission to Jurisdiction
    17  
8.15 WAIVER OF TRIAL BY JURY
    17  
8.16 USA Patriot Act Notice
    17  
8.17 Entire Agreement
    17  

-ii-



--------------------------------------------------------------------------------



 



     THIS PURCHASE AND SALE AGREEMENT dated as of December 28, 2004 (this
“Agreement”), between USF REDDAWAY INC., an Oregon corporation (“USF Reddaway”),
USF HOLLAND INC., a Michigan corporation (“USF Holland” and, together with USF
Reddaway and each other Subsidiary of Servicer that becomes party hereto, the
“Originators”), USF FINANCE COMPANY LLC, a Delaware limited liability company
(“Buyer”), and USF CORPORATION, a Delaware corporation (“Servicer”). The parties
agree as follows:

SECTION 1. DEFINITIONS AND RELATED MATTERS

     1.1 Defined Terms. In this Agreement, unless otherwise specified: (a)
capitalized terms are used as defined in Schedule I to the Receivables Sale
Agreement dated as of December 28, 2004, (as amended or modified from time to
time, the “Second Tier Agreement”), among the Buyer, USF Corporation, as the
Initial Servicer, ABN AMRO Bank N.V., as the Windmill Purchaser Agent and Agent,
the other Purchaser Agents from time to time party thereto, the Related Bank
Purchasers from time to time party thereto, Windmill Funding Corporation, as a
Conduit Purchaser, USF Assurance Co. Ltd. and the other Purchasers from time to
time party thereto, as such agreement may be amended or modified from time to
time; and (b) terms defined in Article 9 of the UCC and not otherwise defined
herein are used as defined in such Article 9.

     In addition, the following terms will have the meanings specified below:

     “Allocation Percentage” means, at any time with respect to any Originator
and any Settlement Period, the result of (x) the aggregate outstanding balance
of the Eligible Receivables, originated by such Originator during such
Settlement Period, divided by (y) the Eligible Receivable Balance during such
Settlement Period.

     “Closing Date” means the date on which this Agreement and the Second Tier
Agreement become effective in accordance with their terms.

     “Collection” means any amount paid, or deemed paid, on a Receivable,
including the proceeds of collateral securing, or any guaranty of, such
Receivable or by any Originator under Section 3.2.

     “Discount Factor” means a percentage, agreed upon between the Buyer and the
Originators from time to time, calculated to provide Buyer with a reasonable
return on its investment in the Receivables after taking account of (i) the time
value of money based upon the anticipated dates of collection of the Receivables
and the cost to Buyer of financing its investment in the Receivables during such
period and (ii) the risk of nonpayment by the Obligors. The Originators and
Buyer may agree from time to time to change the Discount Factor based on changes
in one or more of the items affecting the calculation thereof, provided that any
change to the Discount Factor shall take effect as of the commencement of a
Settlement Period, shall apply only prospectively and shall not affect the
Purchase Price payment in respect of any previous purchase. The initial Discount
Factor on the date hereof shall be 3.00%.





--------------------------------------------------------------------------------



 



     “Excluded Losses” has the meaning assigned thereto in Section 7.2.

     “Indemnified Losses” has the meaning assigned thereto in Section 7.1.

     “Indemnified Party” has the meaning assigned thereto in Section 7.1.

     “Initial Funding Date” means the date hereof.

     “Net Worth” means as of the last Business Day of each Settlement Period
preceding any date of determination, the excess, if any, of (a) the aggregate
outstanding balance of the Receivables at such time, over (b) the sum of (i) the
Aggregate Investment outstanding at such time, plus (ii) the aggregate
outstanding principal balance of the Subordinated Notes (including any loan
thereunder proposed to be made on the date of determination).

     “Originators” has the meaning assigned thereto in the first paragraph.

     “Purchase Price” means, with respect to any purchase of Receivables on any
date, the aggregate price to be paid by Buyer to the Originators for such
purchase in accordance with Section 2.3 of this Agreement for the Receivables
and Collections being sold to Buyer on such date, which price shall equal (i)
the product of (x) the outstanding principal balance of such Receivables,
multiplied by (y) one minus the Discount Factor then in effect, minus (ii) any
Deemed Collections to be credited against the Purchase Price otherwise payable
in accordance with Section 3.2 of the Agreement.

     “Receivable” means each obligation of an Obligor to pay for services
rendered by an Originator and includes (i) the related Originator’s rights to
payment of any interest or finance charges relating to such Receivable, (ii) all
security interests, guaranties and property securing or supporting payment of
such Receivable, (iii) all Records, and (iv) and all proceeds of the foregoing.
Deemed Collections shall reduce the outstanding balance of Receivables
hereunder, so that any Receivable that has its outstanding balance deemed
collected shall cease to be a Receivable hereunder after the Seller receives
payment of such Deemed Collections under Section 3.2.

     “Required Capital Amount” means, as of any date of determination, an amount
equal to 5% of the aggregate outstanding balance of Receivables.

     “Settlement Date” means the seventh Business Day of each month.

     “Settlement Period” means a calendar month (or, in the case of the first
Settlement Period, the period from the Initial Funding Date to the end of the
calendar month in which the Initial Funding Date occurs).

     “Unpaid Balance” means, with respect to any Receivable, the outstanding
unpaid amount thereof.

2



--------------------------------------------------------------------------------



 



     1.2 Other Interpretive Matters. In this Agreement, unless otherwise
specified: (a) references to any Section or Annex refer to such Section of, or
Annex to, this Agreement, and references in any Section or definition to any
subsection or clause refer to such subsection or clause of such Section or
definition; (b) “herein”, “hereof”, “hereto”, “hereunder” and similar terms
refer to this Agreement as a whole and not to any particular provision of this
Agreement; (c) “including” means including without limitation, and other forms
of the verb “to include” have correlative meanings; (d) the word “or” is not
exclusive; and (e) captions are solely for convenience of reference and shall
not affect the meaning of this Agreement.

SECTION 2. AGREEMENT TO PURCHASE AND SELL

     2.1 Purchase and Sale. On the terms and subject to the conditions set forth
in this Agreement, each Originator hereby sells to Buyer, and Buyer hereby
purchases from such Originator, all of such Originator’s right, title and
interest in, to and under the Receivables and all proceeds thereof (including
all Collections with respect thereto), in each case whether now existing or
hereafter arising or acquired.

     2.2 Timing of Purchases. All of the Receivables existing at the opening of
each Originator’s business on the Initial Funding Date are hereby sold to Buyer
as of the Initial Funding Date. On and after the Initial Funding Date, each
Receivable of each Originator shall be deemed to have been sold to Buyer
immediately (and without further action by any Person) upon the creation of such
Receivable. The proceeds with respect to each Receivable (including all
Collections with respect thereto) shall be sold at the same time as such
Receivable, whether such proceeds (or Collections) exist at such time or arise
or are acquired thereafter.

     2.3 Purchase Price. (a) The amount paid for the Receivables sold by the
Originators to the Buyer on any Business Day shall be the Purchase Price with
respect to such Receivables.

     (b) The Purchase Price for the purchase of Receivables in existence at the
opening of business on the Closing Date and on each Business Day on which
Receivables are sold hereunder shall be payable in full by Buyer to the
applicable Originator on the date of such sale, and shall be paid to such
Originator in the following manner:



    first, by delivery of immediately available funds, to the extent of funds
available to the Buyer from its subsequent sale of an interest in the
Receivables to the Agent for the benefit of the Purchasers under the Second Tier
Agreement or other cash on hand; and       second, by delivery of the proceeds
of a subordinated revolving loan from the applicable Originator to the Buyer (a
“Subordinated Loan”) under the applicable subordinated promissory note (the
“Subordinated Note”), provided that the amount of any such advance shall not
exceed the least of (a) the remaining unpaid portion of such Purchase Price and
(b) the maximum Subordinated

3



--------------------------------------------------------------------------------



 



    Loan that could be borrowed without rendering Buyer’s Net Worth less than
the Required Capital Amount.

Subject to the limitations set forth above, each Originator irrevocably agrees
to make each Subordinated Loan requested by Buyer on or prior to the Termination
Date. The Subordinated Loans shall be evidenced by, and shall be payable in
accordance with the terms and provisions of the Subordinated Notes and shall be
payable solely from funds which Buyer is not required under the Second Tier
Agreement to set aside for the benefit of, or otherwise pay over to, the
Purchasers.

     (c) Although the Purchase Price for each Receivable coming into existence
after the date hereof shall be paid in full by Buyer to the applicable
Originator on the date such Receivable is purchased, a precise reconciliation of
the Purchase Price between Buyer and such Originator shall be effected on a
monthly basis on each Settlement Date with respect to all Receivables sold
during the prior Settlement Period and based on the information contained in the
Periodic Report delivered by the Servicer pursuant to Article III of the Second
Tier Agreement for the Settlement Period then most recently ended. Although such
reconciliation shall be effected on Settlement Dates, increases or decreases in
the amount owing under the Subordinated Notes made pursuant to Section 2.3(b)
shall be deemed to have occurred and shall be effective as of the day such
increases or decreases occur. On each Settlement Date, each Originator shall
determine the net increase or the net reduction in the outstanding principal
amount of its Subordinated Note occurring during the immediately preceding
Settlement Period and shall account for such net increase or net reduction in
its books and records. Each Originator hereby agrees that within three
(3) Business Days after the Buyer so requests, such Originator will provide the
Buyer with a current report of daily sales giving rise to Receivables purchased
hereunder and a current daily report of Collections received.

     (d) The Servicer shall maintain up-to-date and ongoing records of the
purchase prices due to each Originator for Receivables purchased hereunder and
the outstanding principal balance of each Originator’s Subordinated Note.

     2.4 No Recourse or Assumption of Obligations. Except as specifically
provided in this Agreement, the purchase and sale of Receivables under this
Agreement shall be without recourse to the applicable Originator. Each
Originator and Buyer intend the transactions hereunder to constitute true sales
of Receivables by the applicable Originator to Buyer, providing Buyer with the
full risks and benefits of ownership of the Receivables (such that the
Receivables would not be property of such Originator’s estate in the event of
such Originator’s bankruptcy).

     Buyer shall not have any obligation or liability with respect to any
Receivable, nor shall Buyer have any obligation or liability to any Obligor or
other customer or client of any Originator (including any obligation to perform
any of the obligations of any Originator under any Receivable).

4



--------------------------------------------------------------------------------



 



     2.5 Characterization. If, notwithstanding the intention of the parties
expressed in Section 2.4, any sale of Receivables by any Originator to Buyer
hereunder shall be characterized as a secured loan and not a sale or such sale
shall for any reason be ineffective or unenforceable, then this Agreement shall
be deemed to constitute a security agreement under the UCC and other applicable
law. For this purpose and without being in derogation of the parties’ intention
that the sale of Receivables hereunder shall constitute a true sale thereof,
each Originator hereby grants to Buyer a duly perfected security interest in all
of such Originator’s right, title and interest in, to and under all Receivables
now existing and hereafter arising, all Collections and other proceeds with
respect thereto, each Lock-Box Account, each Lock-Box, all other rights and
payments relating to the Receivables and all proceeds of the foregoing to secure
the prompt and complete payment of a loan deemed to have been made in an amount
equal to the purchase price of the Receivables together with all other
obligations of such Originator hereunder, which security interest shall be prior
to all other Adverse Claims thereto; provided that the Originators shall not be
required to cause the interest in the Lock-Box Accounts to be perfected through
the execution of the Lock-Box Agreements until the date that is 45 days after
the Closing Date. Buyer and its assigns shall have, in addition to the rights
and remedies which they may have under this Agreement, all other rights and
remedies provided to a secured creditor under the UCC and other applicable law,
which rights and remedies shall be cumulative.

     2.6 License. In connection with such transfer, each Originator hereby
grants to each of Buyer, the Agent and the Servicer an irrevocable, nonexclusive
license to use, without royalty or payment of any kind, all software used by
such Originator to account for the Receivables, to the extent necessary to
administer the Receivables, whether such software is owned by such Originator or
is owned by others and used by it under license agreements with respect thereto
(to the extent permitted under such license agreement). The license granted
hereby shall be irrevocable until the indefeasible payment in full of all
amounts due and owing the Agent and the Purchasers under the Second Tier
Agreement.

     2.7 Additional Originators. Any Subsidiary of the Parent may become an
Originator hereunder upon (i) the written approval of the Buyer, the Parent and
the Agent, (ii) the execution of a Joinder Agreement by such Subsidiary in the
form of Exhibit A attached hereto, (iii) the execution of a Subordinated Note by
the Buyer in favor of such Subsidiary, (iv) the delivery of the documentation
described in Section 7.1(c) of the Second Tier Agreement with respect to such
Subsidiary and (v) such other approvals, opinions or documents as the Agent or
any Conduit Purchaser may reasonably request.

SECTION 3. ADMINISTRATION AND COLLECTION

     3.1 Parent to Service. Parent shall be responsible for the servicing,
administration and collection of the Receivables, all on the terms set out in
(and subject to any rights to terminate the Parent as Servicer pursuant to) the
Second Tier Agreement. Notwithstanding the sale of Receivables pursuant to this
Agreement, the Parent intends to appoint each Originator as a sub-servicer of
the Receivables originated by it, subject to any rights to terminate the
Originators as sub-servicers pursuant to the Second Tier Agreement. The parties
hereto agree

5



--------------------------------------------------------------------------------



 



that the Originators will fulfill certain of the Servicer’s obligations and
duties as the Initial Servicer with respect to the Receivables under the Second
Tier Agreement. Notwithstanding such appointment, the Parent shall remain
primarily liable for the performance of the duties and obligations of the
Servicer under the Transaction Documents.

     3.2 Deemed Collections. If on any day the outstanding balance of a
Receivable is reduced or cancelled as a result of any defective or rejected
services, any cash discount or adjustment (including as a result of the
application of any special refund or other discounts or any reconciliation), any
setoff or credit (whether such claim or credit arises out of the same, a
related, or an unrelated transaction) or other similar reason not arising from
the financial inability of the Obligor to pay undisputed indebtedness, the
applicable Originator shall be deemed to have received on such day a Collection
on such Receivable in the amount of such reduction or cancellation. If any
representation or warranty set forth in Section 4.2(a), (b), (e) and (g) of any
Originator related to a Receivable is not true or is not satisfied on the date
such Receivable is sold hereunder or any Originator shall breach any covenant
set forth in Section 5.1(i) or (j) related to a Receivable, such Originator
shall be deemed to have received on such day a Collection in the amount of the
outstanding balance of such Receivable. Not later than the first Settlement Date
after any Originator is deemed pursuant to this Section 3.2 to have received any
Collections, such Originator shall transfer to Buyer immediately available funds
in the amount of such deemed Collections; provided, however, that if no such
application is required under the Second Tier Agreement, Buyer and the
applicable Originator may agree to offset the Purchase Price to be paid for
Receivables on such date by the amount of such deemed Collections or reduce the
outstanding principal amount of the Subordinated Note in lieu of all or part of
such transfer. To the extent that Buyer subsequently receives Collections with
respect to any such Receivable, Buyer shall pay the applicable Originator an
amount equal to the amount so collected, such amount to be payable in the same
manner and priority as deferred purchase price.

     3.3 Actions Evidencing Purchases. (a) On or prior to the Initial Funding
Date, each Originator shall cause the Parent to clearly and conspicuously mark
its books and records, and all information delivered to any third party
(including without limitation any data tapes or electronic files), with a
legend, acceptable to Buyer, evidencing that the Receivables have been sold in
accordance with this Agreement. In addition, each Originator agrees that from
time to time, at its expense, it will promptly execute and deliver all further
instruments and documents, and take all further action, that Buyer or its
assignee may reasonably request in order to perfect, protect or more fully
evidence the purchases hereunder, or to enable Buyer or its assigns to exercise
or enforce any of their respective rights with respect to the Receivables.
Without limiting the generality of the foregoing, each Originator hereby
authorizes Buyer and its designee to file, and (to the extent necessary under
applicable laws) will upon the request of Buyer or its designee execute and
file, such financing or continuation statements, or amendments thereto or
assignments thereof.

     (b) Each Originator hereby authorizes Buyer or its assignee to (i) file one
or more financing or continuation statements, and amendments thereto and
assignments thereof, relative to all or any of the Receivables, together with
related Collections and other proceeds, now

6



--------------------------------------------------------------------------------



 



existing or hereafter arising in the name of Originator and (ii) to the extent
required by the Second Tier Agreement, to notify Obligors of the assignment of
the Receivables. Each Originator hereby irrevocably appoints Buyer or its
assignee as its attorney-in-fact coupled with an interest, with full power of
substitution and with full authority in the place of each Originator, to take
any and all steps deemed desirable by Buyer or its assignee, in the name and on
behalf of each Originator to effect clauses (i) and (ii) above. The Buyer’s
power under this Section 3.3(b) shall not subject Buyer or its assignee to any
liability if any action taken by it proves to be inadequate or invalid, nor
shall such powers confer any obligation whatsoever upon Buyer or its assignee.

     3.4 Application of Collections. Any payment by an Obligor in respect of any
indebtedness owed by it to an Originator shall, except as otherwise specified by
such Obligor (including by reference to a particular invoice), or required by
the related contracts or law, be applied, first, as a Collection of any
Receivable or Receivables then outstanding of such Obligor in the order of the
age of such Receivables, starting with the oldest of such Receivables, and,
second, to any other indebtedness of such Obligor to such Originator.

SECTION 4. REPRESENTATIONS AND WARRANTIES

     4.1 Mutual Representations and Warranties. Each of the Originators and
Buyer represents and warrants as to itself to the other and their assigns on the
date hereof and on the date of each purchase of Receivables hereunder as
follows:

     (a) Corporate Existence and Power. It is a corporation or limited liability
company duly organized, validly existing and in good standing under the laws of
its state of incorporation or formation and has all corporate power or limited
liability company power and authority and all governmental licenses,
authorizations, consents and approvals required to carry on its business in each
jurisdiction in which its business is now conducted, except where failure to
obtain such license, authorization, consent or approval would not reasonably be
expected to have a Material Adverse Effect.

     (b) Corporate Authorization and No Contravention. Its execution, delivery
and performance of each Transaction Document to which it is a party (i) are
within its corporate powers or limited liability company, (ii) have been duly
authorized by all necessary corporate or limited liability company action,
(iii) do not contravene or constitute a default under (A) any applicable law,
rule or regulation that, individually or in the aggregate, would reasonably be
expected to have a Material Adverse Effect, (B) its charter or by-laws or
limited liability company agreement or (C) any agreement, order or other
instrument to which it is a party or its property is subject that, individually
or in the aggregate, would reasonably be expected to have a Material Adverse
Effect and (iv) will not result in any Adverse Claim on any Receivable or
Collection or give cause for the acceleration of any of its indebtedness.

     (c) No Consent Required. No approval, authorization or other action by, or
filings with, any Governmental Authority or other Person (other than the parties
to the Second Tier

7



--------------------------------------------------------------------------------



 



Agreement as may be required under the Transaction Documents) is required in
connection with the execution, delivery and performance by it of any Transaction
Document or any transaction contemplated thereby other than the filing of the
financing statements contemplated by the Transaction Documents which will be
made within ten (10) days of the Closing Date.

     (d) Binding Effect. Each Transaction Document to which it is a party
constitutes the legal, valid and binding obligation of such Person enforceable
against that Person in accordance with its terms, except as limited by
bankruptcy, insolvency, or other similar laws of general application relating to
or affecting the enforcement of creditors’ rights generally and subject to
general principles of equity (regardless of whether enforcement is sought in a
proceeding in equity or at law).

     4.2 Additional Representations by Originator. Each Originator further
represents and warrants as to itself to Buyer and its assigns on the date hereof
and on the date of each purchase of Receivables hereunder as follows:

     (a) Perfection of Ownership Interest. Immediately preceding its sale of
Receivables to the Buyer, such Originator was the owner of, and upon such sale
effectively sold, such Receivables to the Buyer, free and clear of any Adverse
Claim. The Buyer owns the Receivables free of any Adverse Claim created by or
through the Originator other than the interests of the Purchasers (through the
Agent) therein that are created.

     (b) Accuracy of Information. All information furnished by such Originator
to Buyer, the Agent or the Purchasers (including without limitation the
information provided by such Originator in each Periodic Report) in connection
with any Transaction Document, or any transaction contemplated thereby, is, at
the time so furnished, true and accurate in all material respects and does not,
at the time so furnished, omit to state a material fact or any fact necessary to
make the statements contained therein not materially misleading on the date as
of which such information is dated or certified.

     (c) No Actions, Suits. Other than as disclosed on Schedule 4.2(c), there
are no actions, suits or other proceedings (including matters relating to
environmental liability) pending or threatened against or affecting such
Originator or any of its properties, that (i) if adversely determined
(individually or in the aggregate), would reasonably be expected to have a
Material Adverse Effect or (ii) involve any Transaction Document or any
transaction contemplated thereby. Such Originator is not in default of any
contractual obligation or in violation of any order, rule or regulation of any
Governmental Authority, which default or violation would, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

     (d) Accuracy of Exhibits; Lock-Box Arrangements. All information on
Exhibits E through G of the Second Tier Agreement (to the extent describing such
Originator) is true and complete, subject to any changes permitted by, and
notified to the Agent or the Purchaser Agents, as applicable, in accordance
with, Article V of the Second Tier Agreement. Such Originator has not granted
any interest in any Lock-Box or Lock-Box Account to any Person

8



--------------------------------------------------------------------------------



 



other than Buyer and, upon delivery to a Lock-Box Bank of the related Lock-Box
Agreement, Buyer (or the Agent, as its assignee) will have exclusive ownership
and control of the Lock-Box Account at such Lock-Box Bank.

     (e) Credit and Collection Policy. Each Receivable sold by it has been
originated in compliance in all material respects with its Credit and Collection
Policy.

     (f) Sales by such Originator. Each sale by such Originator to the Buyer of
an interest in Receivables has been made for “reasonably equivalent value” (as
such term is used in Section 548 of the Bankruptcy Code) and not for or on
account of “antecedent debt” (as such term is used in Section 547 of the
Bankruptcy Code) owed by such Originator to the Buyer.

     (g) Eligible Receivables. Each Receivable sold by such Originator and
reported by such Originator as an Eligible Receivable on such date is an
Eligible Receivable on such date.

SECTION 5. GENERAL COVENANTS

     5.1 Covenants. Each Originator hereby covenants and agrees to comply with
the following covenants and agreements, unless the Buyer (with the consent of
the Agent) shall otherwise consent:

     (a) Information Regarding Receivables. Such Originator will maintain a
system of accounting established and administered in accordance with GAAP and
will furnish to the Buyer, with reasonable promptness, such information relating
to the Receivables as Buyer or its assigns may reasonably request.

     (b) Notices. Within two (2) Business Days of a Responsible Officer becoming
aware of or receiving notice of any of the following such Originator will notify
the Buyer and provide a description of:

               (i) Potential Termination Events. The occurrence of any Potential
Termination Event or Termination Event;

               (ii) Representations and Warranties. The failure of any
representation or warranty herein to be true (when made) in any material
respect;

               (iii) Litigation. The institution of any litigation, arbitration
proceeding or governmental proceeding that, individually or in the aggregate,
would reasonably be expected to have a Material Adverse Effect;

               (iv) Judgments. The entry of any judgment or decree against such
Originator if the aggregate amount (not covered by insurance) of all judgments
then outstanding against such Originator is more than $10,000,000;

9



--------------------------------------------------------------------------------



 



               (v) Change in Business. Any change in, or proposed change in, the
character of such Originator’s business that would reasonably be expected to
have a Material Adverse Effect.

     (c) Conduct of Business. Such Originator will perform all actions necessary
to remain duly incorporated, validly existing and in good standing in its
jurisdiction of incorporation and to maintain all requisite authority to conduct
its business in each jurisdiction in which it conducts business if the failure
to maintain such authority would reasonably be expected to have a Material
Adverse Effect.

     (d) Compliance with Laws. Such Originator will comply with all laws,
regulations, judgments and other directions or orders imposed by any
Governmental Authority to which any Receivable of such Originator or Collections
thereof, may be subject where such non-compliance, individually or in the
aggregate, would reasonably be expected to have a Material Adverse Effect.

     (e) Furnishing Information and Inspection of Records. Such Originator will
furnish to Buyer or its assignee such Records concerning the Receivables of such
Originator as Buyer may reasonably request. Such Originator will permit, at any
time during regular business hours, and, so long as no Termination Event exists,
upon reasonable notice, the Buyer or its assignee (or any representatives
thereof, including independent public accountants) (i) to examine and make
copies of all Records, (ii) to visit the offices and properties of such
Originator for the purpose of examining the Records, (iii) to discuss matters
relating hereto with any of such Originator’s officers, directors, employees or
independent public accountants having knowledge of such matters and (iv) to
conduct an audit of the Records or make test verifications of the Receivables of
such Originator and Collections thereof, provided that so long as no Termination
Event exists, the Agent (as assignee of the Buyer) shall not conduct more than
one such audit of each Originator at the expense of such Originator in any
calendar year.

     (f) Keeping Records. Such Originator will have and maintain (A)
administrative and operating procedures (including an ability to recreate
Records necessary to service outstanding Receivables and prepare reports
required by the Transaction Documents if originals are destroyed), (B) adequate
facilities, personnel and equipment and (C) all Records and other information
necessary or advisable for collecting the Receivables of such Originator
(including Records adequate to permit the immediate identification of each new
Receivable of such Originator and all Collections thereof of, and adjustments
to, each existing Receivable of such Originator and to effect the settlements
contemplated by this Agreement). Such Originator will, at all times from and
after the date hereof, clearly and conspicuously mark its books and records, and
all information delivered to any third party (including without limitation any
data tapes or electronic files), with a legend describing the Buyer’s interest
in the Receivables of such Originator.

     (g) Perfection. (i) Such Originator will, at its expense, promptly execute
and deliver all instruments and documents and take all action necessary or
requested by the Buyer or its

10



--------------------------------------------------------------------------------



 



assignee (including, if applicable, execution and filing of financing or
continuation statements, amendments thereto or assignments thereof) to enable
the Buyer and its assigns to exercise and enforce all its rights hereunder and
to vest and maintain vested in the Buyer and its assigns a valid, first priority
perfected ownership interest in the Receivables of such Originator, the
Collections thereof, the Lock-Boxes of such Originator, the Lock-Box Accounts of
such Originator and proceeds thereof free and clear of any Adverse Claim;
provided that the Originators shall not be required to cause the interest in the
Lock-Box Accounts to be perfected through the execution of the Lock-Box
Agreements until the date that is 45 days after the Closing Date. The Buyer or
its assignee will be authorized and permitted to file any continuation
statements, amendments thereto and assignments thereof pursuant to Article 9 of
the UCC.

               (ii) Such Originator will only change its name or corporate
structure or relocate its state of incorporation, chief executive office or the
Records following thirty (30) days advance notice to the Buyer and the delivery
to the Buyer of all financing statements, instruments and other documents
(including direction letters and opinions) reasonably requested by the Buyer.

               (iii) Such Originator will at all times maintain its jurisdiction
of organization within a jurisdiction in the United States of America in which
Article 9 of the UCC is in effect. If Originator moves its chief executive
office to a location that imposes Taxes, fees or other charges to perfect
Buyer’s interests under this Agreement, such Originator will pay all such
amounts and any other costs and expenses incurred in order to maintain the
enforceability of the Transaction Documents and the interests of the Buyer in
the Receivables, Collections and the proceeds thereof.

     (h) Performance of Duties. Such Originator will perform its respective
duties or obligations in accordance with the provisions of each of the
Transaction Documents. Such Originator (at its expense) will, (i) fully and
timely perform in all material respects all agreements required to be observed
by it in connection with each Receivable originated by it, (ii) comply in all
material respects with its Credit and Collection Policy, and (iii) refrain from
any action that may impair the rights of the Buyer in the Receivables of such
Originator, Collections thereof and the proceeds thereof.

     (i) Payments on Receivables, Accounts. Such Originator will instruct all
Obligors to deliver payments on the Receivables sold by it hereunder to a
Lock-Box or a Lock-Box Account; provided that, with respect to any Obligor that
had been instructed to send payments on any Receivable to the JPMorgan Lock-Box
or JPMorgan Lock-Box Account, the Originator will instruct each such Obligor to
deliver payments on its Receivables to a Lock-Box or a Lock-Box Account within
45 days after the Closing Date. If any such payments or other Collections are
received by such Originator, it shall hold such payments in trust for the
benefit of the Buyer and its assigns and promptly (but in any event within two
Business Days after receipt) remit such funds into a Lock-Box Account. Within
45 days after the Closing Date, such Originator shall have delivered to the
Agent and executed and acknowledged copy of a Lock-Box Agreement substantially
in the form of Exhibit H to the Second Tier Agreement (with such changes

11



--------------------------------------------------------------------------------



 



acceptable to the Agent) from each of its Lock-Box Banks. Such Originator will
cause each of its Lock-Box Banks to comply with the terms of each applicable
Lock-Box Agreement. Such Originator will not permit the funds that do not
constitute proceeds of Receivables to be deposited into any of its Lock-Box
Accounts. If such funds are nevertheless deposited into any of its Lock-Box
Accounts, such Originator will promptly identify such funds for segregation.
Such Originator will not, and will not permit any Servicer or other Person to,
commingle Collections or other funds to which the Buyer is entitled with any
other funds. Such Originator shall only add a Lock-Box Bank, Lock-Box, or
Lock-Box Account to those listed on Exhibit G to the Second Tier Agreement if
the Buyer and the Agent have received notice of such addition, an executed and
acknowledged copy of a Lock-Box Agreement substantially in the form of Exhibit H
to the Second Tier Agreement (with such changes as are acceptable to the Agent)
from any new Lock-Box Bank. Such Originator shall only terminate a Lock-Box Bank
or Lock-Box, or close a Lock-Box Account, upon 30 days advance notice to the
Buyer and the Agent.

     (j) Extension or Amendment of Receivables. Except as otherwise permitted in
Section 3.2(b) of the Second Tier Agreement and then subject to Section 1.5 of
the Second Tier Agreement and Section 3.2 of this Agreement, such Originator
will not extend, amend, rescind or cancel any Receivable.

     (k) Change in Business or Credit and Collection Policy. Such Originator
will not make any material change in its Credit and Collection Policy or any
change in its business that would reasonably be expected to have a Material
Adverse Effect.

     (l) Accounting for Sale. Such Originator will not account for, or otherwise
treat the transactions contemplated hereby other than as a sale of Receivables
or inconsistent with the Buyer’s (or the Agent’s as the Buyer’s assignee)
ownership interest in the Receivables and Collections.

     5.2 Corporate Separateness. Each Originator and Buyer agree to conduct its
business in a manner materially consistent with factual assumptions set forth in
the opinion of Sidley Austin Brown & Wood LLP, dated the date hereof, with
respect to certain bankruptcy law matters, which opinion was delivered to the
Purchasers pursuant to the Second Tier Agreement.

SECTION 6. TERMINATION OF PURCHASES

     6.1 Voluntary Termination. The purchase and sale of Receivables pursuant to
this Agreement may be terminated by any party, upon five Business Days’ prior
written notice to the other party and the Agent.

     6.2 Automatic Termination. The purchase and sale of Receivables pursuant to
this Agreement shall automatically terminate upon the occurrence of (i) a
Bankruptcy Event with respect to any Originator, or (ii) the Termination Date.

SECTION 7. INDEMNIFICATION

12



--------------------------------------------------------------------------------



 



     7.1 Originators’ Indemnity. Without limiting any other rights any such
Person may have hereunder or under applicable law, each Originator hereby
indemnifies and holds harmless, on an after-Tax basis, the Buyer, its assigns
and their respective officers, directors, agents and employees (each an
“Indemnified Party”) from and against any and all damages, losses, claims,
liabilities, penalties, Taxes, costs and expenses (including reasonable
attorneys’ fees and court costs (all of the foregoing collectively, the
“Indemnified Losses”) at any time imposed on or incurred by any Indemnified
Party arising out of or otherwise relating to this Agreement, the transactions
contemplated thereby or any action taken or omitted by any of the Indemnified
Parties in connection with the transactions contemplated by this Agreement
(including any action taken by Buyer as attorney-in-fact for each Originator
pursuant to Section 3.3(b)), whether arising by reason of the acts to be
performed by the Indemnified Party hereunder or otherwise, or the acquisition by
the Buyer of an interest in the Receivables generated by such Originator other
than Excluded Losses, and including without limitation arising out of or
otherwise relating to any of the following:

               (i) any representation or warranty made by such Originator (or
any employee or agent of such Originator) under or in connection with this
Agreement, any Periodic Report or any other information or report delivered by
such Originator pursuant to the Transaction Documents, which shall have been
false or incorrect in any material respect when made or deemed made;

               (ii) a failure by such Originator to comply with any applicable
law, rule or regulation related to any Receivable sold by it, or the
nonconformity of any such Receivable with any such applicable law, rule or
regulation;

               (iii) the failure of such Originator to vest and maintain vested
in the Buyer, a perfected ownership or security interest in the Receivables sold
by it and the Collections and proceeds with respect thereto, free and clear of
any Adverse Claim;

               (iv) any commingling of funds to which the Buyer is entitled
hereunder with any other funds of such Originator;

               (v) any failure of any such Originator’s Lock-Box Banks to comply
with the terms of the applicable Lock-Box Agreement or any failure by JPMorgan
Chase Bank to forward any Collections sent to the JPMorgan Lock-Box or the
JPMorgan Lock-Box Account to any Originator, a Lock-Box or a Lock-Box Account;

               (vi) any dispute, claim, offset or defense (other than discharge
in bankruptcy of the Obligor) of the Obligor to the payment of any Receivable
sold by such Originator, or any other claim resulting from the rendering of
services related to such Receivable or the furnishing or failure to furnish any
such goods or services or other similar claim or defense not arising from the
financial inability of any such Obligor to pay undisputed indebtedness;

13



--------------------------------------------------------------------------------



 



               (vii) any failure of such Originator to perform its duties or
obligations in accordance with the provisions of this Agreement or any other
Transaction Document to which it is a party;

               (viii) any environmental liability claim, products liability
claim or personal injury or property damage suit or other similar or related
claim or action of whatever sort, arising out of or in connection with any
Receivable or any other suit, claim or action of whatever sort relating to the
obligations of such Originator or the Receivables sold by such Originator under
this Agreement; or

               (ix) any tax or governmental fee or charge (other than franchise
taxes and taxes on or measured by the net income of any Indemnified Party), all
interest and penalties thereon or with respect thereto, and all out-of-pocket
costs and expenses, including the reasonable fees and expenses of counsel in
defending against the same, which may arise by reason of the purchase or
ownership of the Receivables sold by such Originator hereunder.

     7.2 Excluded Losses; Reimbursement of Legal Fees. The term “Excluded
Losses” means Indemnified Losses to the extent (a) resulting from gross
negligence or willful misconduct of the Indemnified Party seeking
indemnification, (b) solely due to the bankruptcy or lack of creditworthiness of
the Obligor and for which reimbursement would constitute recourse to the Buyer
or any Originator for uncollectible Receivables, or (c) such Indemnified Losses
include Taxes on, or measured by, the overall net income of such Indemnified
Party; provided, however, that nothing contained in this sentence shall limit
the recourse to any Originator for any amounts otherwise specifically provided
to be paid by such Originator hereunder.

SECTION 8. MISCELLANEOUS

     8.1 Amendments, Waivers, etc. No amendment of this Agreement or waiver of
any provision hereof or consent to any departure by any party therefrom shall be
effective without the written consent of the party that is sought to be bound.
Any such waiver or consent shall be effective only in the specific instance
given. No failure or delay on the part of any party to exercise, and no delay in
exercising, any right hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise of any right hereunder preclude any other or further
exercise thereof or the exercise of any other right. The remedies herein
provided are cumulative and not exclusive of any remedies provided by law. Each
Originator and Buyer agree that the Purchasers may rely upon the terms of this
Agreement, and that the terms of this Agreement may not be amended, nor any
waiver of those terms be granted, without the consent of the Agent and each
Purchaser Agent.

     8.2 Assignment under Second Tier Agreement. Each Originator hereby
acknowledges that on the date hereof the Buyer has collaterally assigned for
security purposes all of its right, title and interest in, to and under this
Agreement to the Agent, for the benefit of the Purchasers pursuant to the Second
Tier Agreement and that the Agent, the Purchaser Agents and the

14



--------------------------------------------------------------------------------



 



Purchasers are third party beneficiaries hereof. Each Originator hereby further
acknowledges that after the occurrence and during the continuation of a
Termination Event all provisions of this Agreement shall inure to the benefit of
the Agent, the Purchaser Agents and the Purchasers, including the enforcement of
any provision hereof to the extent set forth in the Receivables Sale Agreement,
but that none of the Agent, the Purchaser Agents or any Purchaser shall have any
obligations or duties under this Agreement. No purchases shall take place
hereunder at any time that the Agent has exercised its right to enforce the
Buyer’s rights hereunder pursuant to Section 1.8 of the Receivables Sale
Agreement. Each Originator hereby further acknowledges that the execution and
performance of this Agreement are conditions precedent for the Agent, the
Purchaser Agents and the Purchasers to enter into the Second Tier Agreement and
that the agreement of the Agent, the Purchaser Agents and Purchasers to enter
into the Second Tier Agreement will directly or indirectly benefit such
Originator and constitutes good and valuable consideration for the rights and
remedies of the Agent, the Purchaser Agents and each Purchaser with respect
hereto.

     8.3 Binding Effect; Assignment. This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns and shall also, to the extent provided herein, inure to the benefit of
the parties to the Second Tier Agreement. Neither any Originator nor Buyer may
assign or transfer any of its rights or delegate any of its duties without
obtaining the prior consent of, in the case of an Originator, the Agent and
Buyer, and in the case of Buyer, the Agent. Each Originator acknowledges that
Buyer’s rights under this Agreement are being assigned to the Agent under the
Second Tier Agreement and that the Agent shall exercise those rights directly,
to the extent permitted by the Second Tier Agreement.

     8.4 Survival. The rights and remedies with respect to any breach of any
representation and warranty made by any Originator or Buyer pursuant to Section
4 and the indemnification provisions of Section 7 shall survive any termination
of this Agreement.

     8.5 Costs, Expenses and Taxes. In addition to the obligations of the
Originators under Section 7, the Originators, jointly and severally, agree to
pay on demand all costs and expenses incurred by the Buyer and its assigns
(other than Excluded Losses) in connection with the enforcement of, or any
actual or claimed breach of, this Agreement, including the reasonable fees and
expenses of counsel to any of such Persons incurred in connection with any of
the foregoing or in advising such Persons as to their respective rights and
remedies under this Agreement in connection with any of the foregoing. The
Originators, jointly and severally, also agree to pay on demand all stamp and
other taxes and fees payable or determined to be payable in connection with the
execution, delivery, filing and recording of this Agreement.

     8.6 Execution in Counterparts; Integration. This Agreement may be executed
in any number of counterparts and by the different parties in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which when taken together shall constitute one and the same
Agreement.

15



--------------------------------------------------------------------------------



 



     8.7 Illinois. This Agreement and any other agreements executed hereunder
shall be governed by the internal laws (and not the law of conflicts) of the
State of Illinois.

     8.8 No Proceedings. Each Originator agrees, for the benefit of the parties
to the Second Tier Agreement, that it will not institute against Buyer, or join
any other Person in instituting against Buyer, any proceeding of a type referred
to in the definition of Bankruptcy Event until one year and one day after no
investment, loan or commitment is outstanding under the Second Tier Agreement.
In addition, all amounts payable by Buyer to the Originators pursuant to this
Agreement shall be payable solely from funds available for that purpose (after
Buyer has satisfied all obligations then due and owing under the Second Tier
Agreement).

     8.9 Notices. Unless otherwise specified, all notices and other
communications hereunder shall be in writing (including by telecopier or other
facsimile communication), given to the appropriate Person at its address or
telecopy number set forth on the signature pages hereof or at such other address
or telecopy number as such Person may specify, and effective when received at
the address specified by such Person.

     8.10 Payments and Computations. All amounts to be paid or deposited
hereunder by one Person to another Person shall be paid or transferred on the
day when due in immediately available Dollars by 11:00 a.m. (Chicago time), with
amounts received after such time being deemed paid on the Business Day following
such receipt. Each Originator shall, to the extent permitted by law, pay to
Buyer upon demand interest on all amounts not paid or transferred by such
Originator when due hereunder at a rate equal to Prime Rate plus 2% calculated
from the date any such amount became due until the date paid in full. Any
payment or other transfer of funds scheduled to be made on a day that is not a
Business Day shall be made on the next Business Day, and any interest accruing
on such amount to be paid or transferred shall continue to accrue to such next
Business Day. All computations of interest and fees shall be calculated for the
actual days elapsed based on a 360 day year.

     8.11 Confidentiality. The Originators and the Servicer hereto agree to hold
the Transaction Documents or any other confidential or proprietary information
of Buyer, the Agent, the Purchaser Agents or the Purchasers received in
connection therewith in confidence and agree not to provide any Person with
copies of any Transaction Document or such other confidential or proprietary
information other than to (i) any officers, directors, members, managers,
employees or outside accountants, financial advisors, auditors or attorneys
thereof, or (ii) Governmental Authorities with appropriate jurisdiction,
provided that the Originators and the Servicer may provide copies of the
Transaction Documents (other than the Fee Letters) to the lenders under the USF
Credit Agreement. Notwithstanding the above stated obligations, the Originators
will not be liable for disclosure or use of such information which such
Originator can establish by tangible evidence: (i) was required by law,
including pursuant to a subpoena or other legal process, (ii) was in such
Originator’s possession or known to such Originator prior to receipt or (iii) is
or becomes known to the public through disclosure in a printed publication
(without breach of any of such Originator’s obligations hereunder).

16



--------------------------------------------------------------------------------



 



     8.12 Headings; Counterparts. Article and Section Headings in this Agreement
are for reference only and shall not affect the construction of this Agreement.
This Agreement may be executed by different parties on any number of
counterparts, each of which shall constitute an original and all of which, taken
together, shall constitute one and the same agreement.

     8.13 Cumulative Rights and Severability. All rights and remedies of Buyer
hereunder shall be cumulative and non-exclusive of any rights or remedies Buyer
has under law or otherwise. Any provision hereof that is prohibited or
unenforceable in any jurisdiction shall, in such jurisdiction, be ineffective to
the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof and without affecting such provision in any other
jurisdiction.

     8.14 Submission to Jurisdiction. The Originators and the Servicer hereby
submit to the nonexclusive jurisdiction of the United States District Court for
the Northern District of Illinois and of any Illinois state court sitting in
Chicago, Illinois for purposes of all legal proceedings arising out of, or
relating to, the Transaction Documents or the transactions contemplated thereby.
Each of the Originators and the Servicer hereby irrevocably waive, to the
fullest extent permitted by law, any objection it may now or hereafter have to
the venue of any such proceeding and any claim that any such proceeding has been
brought in an inconvenient forum. Nothing in this Section 8.14 shall affect the
right of Buyer to bring any action or proceeding against any Originator, the
Servicer or its property in the courts of other jurisdictions.

     8.15 WAIVER OF TRIAL BY JURY. TO THE EXTENT PERMITTED BY APPLICABLE LAW,
EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES ALL RIGHT OF TRIAL BY JURY IN ANY
ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF, OR IN CONNECTION WITH, ANY
TRANSACTION DOCUMENT OR ANY MATTER ARISING THEREUNDER.

     8.16 USA Patriot Act Notice. The Buyer hereby notifies the Originators that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Act”), certain of the Purchasers and
the Agent are required to obtain, verify and record information that identifies
each USF Entity, which information includes the name and address of each USF
Entity and other information that will allow such Purchaser or the Agent, as
applicable, to identify each USF Entity in accordance with the Act.

     8.17 Entire Agreement. The Transaction Documents constitute the entire
understanding of the parties thereto concerning the subject matter thereof. Any
previous or contemporaneous agreements, whether written or oral, concerning such
matters are superseded thereby.

[SIGNATURE PAGES FOLLOW]

17



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

              USF REDDAWAY INC., as an Originator
 
       

  By:   /s/ Fritz Gerding

     

--------------------------------------------------------------------------------


  Name:   Fritz Gerding

     

--------------------------------------------------------------------------------


  Title:   Vice President, Finance and CFO
 
            USF HOLLAND INC., as an Originator
 
       

  By:   /s/ John M. O’Sullivan

     

--------------------------------------------------------------------------------


  Name:   John M. O’Sullivan

     

--------------------------------------------------------------------------------


  Title:   Vice President, Finance and CFO
 
            USF FINANCE COMPANY LLC, as Buyer
 
       

  By:   /s/ Chester J. Popkowski

     

--------------------------------------------------------------------------------


  Name:   Chester J. Popkowski

     

--------------------------------------------------------------------------------


  Title:   President
 
            USF CORPORATION, as Servicer
 
       

  By:   /s/ Chester J. Popkowski

     

--------------------------------------------------------------------------------


  Name:   Chester J. Popkowski

     

--------------------------------------------------------------------------------


  Title:   Vice President, Finance and
Internal Audits, and Treasurer

S-1



--------------------------------------------------------------------------------



 



EXHIBIT A

Form of Joinder Agreement

[ ], 200_

     Reference is made to that Purchase and Sale Agreement dated as of December
28, 2004 (as amended, supplemented, restated or otherwise modified, the “Sale
Agreement”) among USF Reddaway Inc., USF Holland Inc., USF Finance Company LLC,
and USF Corporation, as Servicer. Capitalized terms used but not defined herein
shall have the same meanings as such terms are used in the Sale Agreement.

     Pursuant to Section 2.7 of the Sale Agreement,    (the “New Originator)
hereby requests to become, effective on    , 200   (the “Effective Date”), a
“Originator” under the Sale Agreement.

     By executing and delivering this Joinder Agreement, the New Originator
confirms to and agrees with each other party to the Sale Agreement that (i) it
is a Subsidiary of the Parent, (ii) it has the organizational power to, and is
duly authorized to, enter into this Joinder Agreement, (iii) it hereby makes as
of the date hereof all representations made by an Originator in the Sale
Agreement, (iv) on and after the Effective Date, it will be bound by the Sale
Agreement as an Originator and (v) it will perform in accordance with the terms
and conditions of the Sale Agreement all of its obligations as an Originator.

     This Joinder Agreement shall be governed by, and construed in accordance
with, the internal laws of the State of Illinois.

A-1



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Joinder Agreement
to be executed by their respective officers thereunto duly authorized as of the
date first above written.

         
 
            [          ]
 
       

  By:    

     

--------------------------------------------------------------------------------


  Name:    

     

--------------------------------------------------------------------------------


  Title:    

     

--------------------------------------------------------------------------------

 
            Acknowledged and consented by
 
            USF FINANCE COMPANY LLC
 
       

  By:    

     

--------------------------------------------------------------------------------


  Name:    

     

--------------------------------------------------------------------------------


  Title:    

     

--------------------------------------------------------------------------------

 
            USF CORPORATION
 
       

  By:    

     

--------------------------------------------------------------------------------


  Name:    

     

--------------------------------------------------------------------------------


  Title:    

     

--------------------------------------------------------------------------------

 
            ABN AMRO BANK N.V.,
as Agent
 
       

  By:    

     

--------------------------------------------------------------------------------


  Name:    

     

--------------------------------------------------------------------------------


  Title:    

     

--------------------------------------------------------------------------------

 
       

  By:    

     

--------------------------------------------------------------------------------


  Name:    

     

--------------------------------------------------------------------------------


  Title:    

     

--------------------------------------------------------------------------------

A-2